         Case 1:18-cv-10427-KPF Document 75 Filed 04/16/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                                                   '.
MATTEL. INC.,                                                                    )   . ·-·'   ',
                                                                                               '




                                                   Plaintiff.                CIVIL ACTION
                                                                             18-cv- I 0427 (KPF)

                         - against -                                         SATISFACTION OF JUDGMENT

1994     HONEYMOON, et al.
                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    WHEREAS. a judgment was entered in the above action on the                          27ih   day of

March. 2019 in favor of Plaintiff Mattel, Inc. and against Defendant Anime Bag World in the

amount    or $50,000.00, and said judgment having been satisfied, and it is certified that there are
no outstanding executions with any Sheri ff or Marshall.

                        THEREFORE, satisfaction of said judgment is hereby acknowledged. and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket   or said judgment against Defendant Anime Bag World.
          Dated: April 8, 2019                               Respectfully submitted.
          Nev·; York, New York


                                                                       BY:
                                                                               l3rieanne Scul y (BS 3711)
                                                                               bscully@ipcounselors.com
                                                                               60 East 42nd Street. Suite 2520
                                                                               New York. NY I 0165
                          NOAH D. RODMAN                                       Telephone:      (212) 292-5390
                     Notar~ Public, State of New York
                     Aeg1strat1on #01 R062491 46                               Facsimile:      (212) 292-5391
                    Qualified Jn Westchester
                   Commission Expires     ·
                                                                               Allorneyfor Plaint(f/
                                                                               Malle/, Inc.
